Citation Nr: 1806562	
Decision Date: 02/01/18    Archive Date: 02/14/18

DOCKET NO.  14-31 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for allergic rhinitis from October 28, 2010.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


 
ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1970 to June 1974.  This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified at a Board hearing before the undersigned Veterans Law Judge in December 2015.  

The issue of service connection for sinusitis, to include as secondary to allergic rhinitis, has been raised by the record in a December 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

The Veteran's seeks an increased evaluation for service-connected rhinitis, which is currently rated at 10 percent under Diagnostic Code (DC) 6522 (allergic or vasomotor rhinitis).  Under this DC, allergic rhinitis with polyps warrants a 30 percent disability rating.  38 C.F.R. § 4.97, DC 6522.  

In his December 2015 Board hearing, the Veteran stated that since he was diagnosed with rhinitis in the late 1970's, he has had regular surgeries at the Washington DC VA medical center to remove nasal polyps associated with that condition.  The Veteran further stated that after the polyps are surgically removed, they begin to grow back in, and that he has to have the procedure repeated every four to six years.  

The Veteran's VA medical records contain multiple references indicating the presence of recurrent nasal polyps, and document that he has undergone procedures to remove them multiple times; most recently, an August 2013 surgery discharge note indicated that the Veteran received endoscopic sinus surgery at that time, and provided a discharge diagnosis of chronic sinusitis with nasal polyposis.  As noted above, the Veteran has not yet been service connected for sinusitis, and it is unclear from the evidence of record whether the Veteran's recurrent nasal polyps are a symptom of his service connected allergic rhinitis, or of his sinusitis.  Accordingly, the Board finds that a remand is necessary for a medical opinion regarding whether the recurrent nasal polyps are a symptom of the Veteran's service-connected rhinitis or his sinusitis.  Additionally, if the polyps are a symptom of the sinusitis and not the rhinitis, then an opinion must be obtained regarding whether the symptoms of the Veteran's sinusitis can be clearly separated from the symptoms of his service-connected allergic rhinitis.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (where effects of service-connected disabilities and non-service-connected disabilities cannot be distinguished, they will all be attributed to the service-connected disabilities).

Finally, the TDIU issue is intertwined with the above remanded issue and is also remanded at this time.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records not already of record from the Washington VA Medical Center, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Forward the claims file to an appropriate VA clinician to determine whether the Veteran's recurrent nasal polyps and/or sinusitis are a result of his service-connected allergic rhinitis.  The examiner must also address whether the effects of the sinusitis can be clearly separated from those of the service-connected allergic rhinitis.  All findings must be reported in detail and all opinions must be accompanied by a clear rationale.  

3.  If the benefits sought on appeal remain denied, furnish a supplemental statement of the case before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



